UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1261


FREDDY S. CAMPBELL,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; CARTER COUNTY DETENTION CENTER; RANDY
BINION, Chief Jailer - Carter County Detention Center; JOHN
PERRINE, Supervising Marshal - United States Marshals Service;
BRENDA WILBURN, R.N. - Carter County Detention Center,

                Defendants – Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cv-00503)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddy S. Campbell, Appellant Pro Se.     Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, R.
Stephen McGinnis, MCBRAYER, MCGINNIS, LESLIE & KIRKLAND, PLLC,
Greenup, Kentucky, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Freddy S. Campbell appeals the district court’s order

dismissing      his      action       brought       pursuant     to     the    Federal    Tort

Claims Act ("FTCA"), 28 U.S.C. §§ 2671-2680 (2006).                                    We have

reviewed the record and find no reversible error.                               Accordingly,

we   affirm        for   the        reasons   stated        by    the       district    court.

Campbell      v.     United         States,   No.      2:09-cv-00503          (S.D.W.     Va.,

Jan. 31, 2011).            We also deny Campbell's motions to have Brenda

Wilburn    served        by   public     notice       and   to    introduce         additional

evidence.       We dispense with oral argument because the facts and

legal    contentions          are     adequately      presented         in    the    materials

before    the      court      and    argument       would   not       aid    the    decisional

process.


                                                                                    AFFIRMED




                                                2